        Case 4:13-cr-00076-BMM Document 78 Filed 08/31/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                               CR-13-76-GF-BMM
               Plaintiff,
      vs.

MICHAEL THOMAS BAD OLD                                  ORDER
MAN,

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 13, 2021. (Doc. 77.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:13-cr-00076-BMM Document 78 Filed 08/31/21 Page 2 of 4



      Judge Johnston conducted a revocation hearing on August 12, 2021. (Doc.

73.) The United States accused Bad Old Man of violating his conditions of

supervised release 1) by using methamphetamine; 2) by consuming alcohol; 3) by

failing to complete his drug treatment program; and 4) by committing another

crime. (Doc. 245.)

      At the revocation hearing, Bad Old Man admitted to violating the conditions

of his supervised release 1) by using methamphetamine; 2) by consuming alcohol;

3) by failing to complete his drug treatment program; and 4) by committing

another crime. (Doc.73.) Judge Johnston found that the violations Bad Old Man

admitted proved to be serious and warranted revocation, and recommended that

Bad Old Man receive a custodial sentence of 9 months with no supervised release

to follow. (Doc. 77.) Bad Old Man was advised of his right to appeal and his right

to allocute before the undersigned. (Doc. 73.) The violations prove serious and

warrant revocation of Belgarde’s supervised release. The Court finds no clear error

in Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 77) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Michael Thomas Bad Old Man be sentenced to the

custody of the United States Bureau of Prisons for 9 months, with no supervised

release to follow.
 Case 4:13-cr-00076-BMM Document 78 Filed 08/31/21 Page 3 of 4



DATED this 31st day of August, 2021.
Case 4:13-cr-00076-BMM Document 78 Filed 08/31/21 Page 4 of 4
